Citation Nr: 9900662	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1979.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a December 1994 decision by the RO that 
increased the veterans rating for lumbar disc disease from 
10 to 20 percent.

This case was previously before the Board in November 1996 
and was remanded to the RO for further development.  It has 
been returned to the Board for further appellate review.  


REMAND

When the Board remanded this case to the RO in May 1997, it 
requested the RO (1) to obtain a complete set of the 
veterans VA treatment records, (2) to schedule him for VA 
examinations by an orthopedist and a neurologist to evaluate 
the current severity of the veterans low back disorder and 
(3) to readjudicate the claim for an increased rating.  With 
respect to the VA examinations, the Board requested, among 
other things, that the examiners provide an opinion as to the 
extent to which the veteran experienced weakness, excess 
fatigability, incoordination, and pain due to repeated use or 
flare-ups, and portray those factors in terms of limitation 
of activity and functional loss.  Additionally, the Board 
requested that the examiners review the claims folder and the 
remand prior to examining the veteran.

Some of the requested development has been completed.  For 
example, June 1979 to February 1989 VA treatment records from 
the VA facility in Lake City, Florida were received.  
However, treatment records from the VA facility in 
Greenville, South Carolina have not.  

Additionally, the reports of the veterans most recent VA 
examinations do not contain all of the information requested 
by the Board.  The August 1997 report from the neurologist 
reflects that the findings present in 1971 leading to the 
veterans laminectomy had cleared and although there was 
currently no evidence of any motor disturbance of the L5 
nerve root or the S1 nerve root, the sensory pattern of L5 
radiculopathy had persisted.  New findings not previously 
documented in the veterans records included loss of the left 
knee jerk, and the veteran complained of quadriceps femoris 
muscle spasm, which raised the question of whether he had a 
L4 radiculopathy on the left side.  The examiner opined that 
the question of L4 radiculopathy may have been part of the 
veterans ongoing spinal osteoarthritis as opposed to a 
herniated disc or may have been part of a spinal stenosis 
evolving due to osteoarthritis at that level.  To further 
evaluate those issues, a magnetic resonance image of the 
lumbosacral spine was requested.  There is no evidence in the 
record that such testing was conducted.

Furthermore, the September 1997 report from the orthopedist 
reflects that the veteran complained of excessive 
fatigability and incoordination when he experienced weakness.  
These reportedly were usually exacerbated during flare-ups 
that were directly related to the veterans level of 
activity.  The examiner was unable to provide additional 
degrees of loss of motion based on the flare-ups, but did 
request that X-ray studies be conducted.  However, there is 
no evidence that such studies were reviewed.  Further, there 
is no explanation for the examiners inability to supply 
information as to presence or absence of additional degrees 
of loss of motion based on flare-ups.  Finally, specific 
information as to the veterans limitation of activity and 
functional loss due to pain was not provided.

On the September 1997 radiology diagnostic report, the 
radiologist indicated there were no previous radiographs 
available for comparison.  Correlation with previously 
performed CT and MRI scan was suggested, but that does not 
appear to have been done.  

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

The duty to assist a veteran, pursuant to 38 U.S.C.A. 
§ 5107(a), has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App.  121 (1991); Seals v. Brown, 8 Vet. App. 291 
(1995).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Given those 
pronouncements, and the fact that the development sought by 
the Board has not been fully completed, a remand for further 
development is now required.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should request the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back 
disability that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
in particular make an effort to obtain 
updated records of VA treatment, 
including those from the Greenville, 
South Carolina VA facility.  The veteran 
should be given a reasonable opportunity 
to respond to the ROs communications, 
and the materials received should be 
associated with the file.

	2.  After the above development has been 
completed, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations for purposes 
of assessing the current severity of his 
service-connected low back disorder.  
The examiners should review the claims 
folder and a copy of this remand before 
examining the veteran and providing a 
current diagnosis.  All indicated 
diagnostic testing should be performed, 
including a current magnetic resonance 
image.  All tests should then be 
reviewed by the examiners in conjunction 
with previous diagnostic testing.  

The neurological examiner should indicate 
whether the veteran has recurring attacks 
of moderate or severe intervertebral disc 
syndrome, with intermittent relief; or 
pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.

The orthopedic examiner should indicate 
whether there is severe limitation of 
motion of the lumbar spine; or if there 
is severe lumbosacral strain, with 
listing of the whole spine to opposite 
side, positive Goldthwaites sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  All aspects of the 
disability should be evaluated in 
relation to its history, with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability.  A complete rationale for all 
opinions should be provided.

	3.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

	4.  The RO should thereafter take 
adjudicatory action on the claim for an 
increased rating.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  If any 
benefit sought is denied, an SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
provisions of 38 U.S.C.A. §§ 4.40 and 
4.45, and a discussion of how those 
provisions affect the ROs 
determination.  38 C.F.R. §§ 19.29, 
19.31 (1998).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder shall be returned to this Board 
for further appellate review.  No action is required by him 
until he receives further notice.  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
